
	
		III
		109th CONGRESS
		2d Session
		S. RES. 180
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 23, 2005
			Mr. Schumer (for
			 himself, Mrs. Clinton,
			 Mr. Kerry, Mrs.
			 Feinstein, Mr. Johnson,
			 Mr. Corzine, Mr. Cochran, Mr.
			 Dorgan, Mr. Reid,
			 Mr. Coleman, Mr. Warner, Mr.
			 Kohl, Mr. Hatch,
			 Mr. Bennett, and
			 Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			September 21, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of a
		  National Epidermolysis Bullosa Awareness Week to raise public awareness and
		  understanding of the disease and to foster understanding of the impact of the
		  disease on patients and their families.
	
	
		Whereas
			 epidermolysis bullosa is a rare disease characterized by the presence of
			 extremely fragile skin that results in the development of recurrent, painful
			 blisters, open sores, and in some forms of the disease, in disfiguring scars,
			 disabling musculoskeletal deformities, and internal blistering;
		Whereas
			 approximately 12,500 individuals in the United States are affected by the
			 disease;
		Whereas
			 data from the National Epidermolysis Bullosa Registry indicates that of every
			 1,000,000 live births, 20 infants are born with the disease;
		Whereas
			 there currently is no cure for the disease;
		Whereas
			 children with the disease require almost around-the-clock care;
		Whereas
			 approximately 90 percent of individuals with epidermolysis bullosa report
			 experiencing pain on an average day;
		Whereas
			 the skin is so fragile for individuals with the disease that even minor rubbing
			 and day-to-day activity may cause blistering, including from activities such as
			 writing, eating, walking, and from the seams on their clothes;
		Whereas
			 most individuals with the disease have inherited the disease through genes they
			 receive from one or both parents;
		Whereas
			 epidermolysis bullosa is so rare that many health care practitioners have never
			 heard of it or seen a patient with it;
		Whereas
			 individuals with epidermolysis bullosa often feel isolated because of the lack
			 of knowledge in the Nation about the disease and the impact that it has on the
			 body;
		Whereas
			 more funds should be dedicated toward research to develop treatments and
			 eventually a cure for the disease; and
		Whereas
			 the last week of October would be an appropriate time to recognize National
			 Epidermolysis Bullosa Week in order to raise public awareness about the
			 prevalence of epidermolysis bullosa, the impact it has on families, and the
			 need for additional research into a cure for the disease: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the goals and ideals of a National
			 Epidermolysis Bullosa Awareness Week to raise public awareness and
			 understanding of epidermolysis bullosa;
			(2)recognizes the need for a cure for the
			 disease; and
			(3)encourages the people of the United States
			 and interested groups to support the week through appropriate ceremonies and
			 activities to promote public awareness of epidermolysis bullosa and to foster
			 understanding of the impact of the disease on patients and their
			 families.
			
